211 S.E.2d 801 (1975)
286 N.C. 412
STATE of North Carolina ex rel. COMMISSIONER OF INSURANCE
v.
NORTH CAROLINA AUTOMOBILE RATE ADMINISTRATIVE OFFICE et al.
Supreme Court of North Carolina.
February 4, 1975.
James H. Carson, Atty. Gen., Isham B. Hudson, Jr., Asst. Atty. Gen., for the plaintiff.
Allen, Steed & Pullen, Broughton, Broughton, McConnell & Boxley, Sanford, Cannon, Adams & McCullough, Young, Moore & Henderson, Bailey, Dixon, Wooten, McDonald & Fountain, for the defendants.
Petition of plaintiff for writ of certiorari to review the decision of the Court of Appeals, 24 N.C.App. 223, 210 S.E.2d 441. Denied.